Citation Nr: 0839484	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969 and from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

When this claim was before the Board in January 2007, it was 
remanded for further development.  The case since has been 
returned to the Board for further appellate action.

In the January 2007 remand, the Board referred a claim of 
entitlement to service connection for lumbar spondylosis to 
the originating agency.  As the record does not reflect that 
action has been taken on that claim, it again is referred to 
the originating agency for appropriate action.

The veteran submitted additional medical evidence in October 
2008, after the certification of this appeal.  The Board 
finds that this evidence is cumulative of evidence previously 
considered by the originating agency.  Therefore, a remand 
for consideration of the evidence by the originating agency 
is not required.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in February 2007.  Although this letter was not sent 
prior to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice and the receipt of all pertinent evidence, 
the claim was readjudicated.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The record reflects that the veteran has been afforded 
appropriate VA examinations.  The Board acknowledges the 
argument of the veteran's representative that the July 2008 
VA examination was inadequate but notes that the examiner 
reviewed the claims folder, interviewed the veteran, 
performed a mental status examination, and provided 
rationales in support of his evaluation of the veteran's 
level of disability.  The Board, therefore, can find no basis 
for concluding that the examination report is inadequate.  

The record also reflects that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

After careful consideration, the Board has determined that 
the occupational and social impairment from the veteran's 
PTSD most nearly approximates the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by the assigned 30 percent 
rating.

The evidence is not consistent with flattened affect.  The 
veteran's affect consistently was described as restricted.  
However, it also was described as sad, tense, bright, 
anxious, and appropriate in treatment records dated from 
November 2001 to March 2008 and as serious and somber on VA 
examination in June 2004. 

The evidence is not consistent with panic attacks more than 
once a week.  In February 2006, the veteran reported having 
had one panic attack in the past.  Treatment records dated 
from November 2001 to March 2008 reflect that he regularly 
experiences anxiety and an exaggerated startle response, but 
there is no indication in the treatment records that these 
symptoms are associated with actual panic attacks.  While the 
veteran reported having panic attacks on VA examination in 
July 2008, there is no evidence that such attacks occur more 
than once a week.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  No deficit in any of these areas 
is reflected in the medical evidence from the initial rating 
period.
  
The evidence is somewhat consistent with impairment of short- 
and long-term memory.  On VA examination in July 2008, the 
veteran complained of poor memory and stated that he had 
difficulty remembering where he placed his keys.  However, no 
significant memory problems are otherwise noted in the 
medical evidence of record, including the June 2004 VA 
examination report and treatment records dated from November 
2001 to March 2008.

The evidence does not establish the presence of disturbances 
of motivation and mood.  Treatment records dated from 
November 2001 to May 2008 and the June 2004 and July 2008 VA 
examination reports note the veteran's ongoing complaints of 
anxiety.  He consistently reported experiencing irritability 
and hyperarousal and also repeatedly described checking the 
security of the locks, windows, and doors at his home at 
least once each day.  A February 2006 treatment record notes 
that he exhibited other symptoms that are consistent with 
obsessive-compulsive disorder.  In addition, his mood during 
the period under appeal generally was described by his health 
care providers as tense or dysphoric.  The Board notes that 
anxiety and depressed mood are symptoms specifically 
contemplated by the 30 percent rating.  None of the evidence 
describes the veteran's mood or motivation as disturbed. 

The evidence is somewhat consistent with difficulty in 
establishing effective work and social relationships.  In a 
June 2002 letter, the veteran's health care provider stated 
that he exhibited moderate-to-severe symptoms that interfere 
significantly with his employment, social, family, 
recreational, and spiritual functioning.  The treatment 
records and VA examination reports, however, demonstrate that 
he experiences a lesser degree of occupational and social 
impairment.

With respect to occupational impairment, several VA treatment 
records note that the veteran's chronic nightmares impair his 
sleep.  In records dated from August 2001 to November 2004, 
his health care providers observed that this impairment 
resulted in a significant impairment of daily functioning, 
and on VA examination in June 2004, the veteran explained 
that he experienced difficulty at work following nights when 
he sleeps poorly.  The Board notes that chronic sleep 
impairment is specifically contemplated by the assigned 
rating of 30 percent.  Moreover,  the June 2004 examiner 
specifically noted that the veteran's employment had remained 
a stable aspect of his life.  He complained of worsening 
symptoms on VA examination in July 2008, but he reported that 
they caused him to miss only approximately one day of work 
every two or three months.

With respect to social impairment, the medical evidence shows 
that the veteran has good relationships with his spouse, his 
children, and his grandchildren.  Although he reported in 
June 2004 that he was uncomfortable around people and in 
crowds and in July 2008 that he preferred to be alone, the 
record reflects that the veteran is an active member of his 
church.

In sum, the evidence shows that the veteran experiences 
anxiety, depression, sleep impairment, some impairment of 
memory, and some occupational impairment.  The evidence does 
not show, however, that the veteran exhibits a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; disturbances of 
motivation and mood; difficulty in understanding complex 
commands; impaired abstract thinking; impaired judgment; or 
difficulty in establishing social relationships.  

The Board's assessment of the severity of the veteran's PTSD 
is underscored by the Global Assessment of Functioning (GAF) 
scores assigned to him.  The GAF score is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.

Between June 2003 and July 2008, the veteran was assigned GAF 
scores ranging from 48 to 75.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 71 to 80 
reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and that 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

Here, most of the assigned GAF scores are consistent with the 
mild-to-moderate impairment described by the medical evidence 
of record.  The veteran's lowest GAF scores of 48 and 50 were 
assigned in late 2004 and early 2005 when his spouse became 
seriously ill, but the symptomatology described by his health 
care providers during this period was similar to that 
described during earlier and later periods, when higher GAF 
scores were assigned.  In general, the assigned GAF scores 
reflect that the veteran experiences the occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks contemplated by the assigned 30 percent disability 
rating.

Accordingly, the Board must conclude a schedular rating in 
excess of 30 percent is not warranted.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted 
more than a 30 percent rating under the schedular criteria.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether the veteran's claim 
should be referred for to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
PTSD, and the evidence shows that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability at issue would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of the claim for extra-schedular 
consideration is not warranted.


ORDER


Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


